SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

50
KA 13-02168
PRESENT: WHALEN, P.J., SMITH, PERADOTTO, DEJOSEPH, AND CURRAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

JACQUELINE SELDON, ALSO KNOWN AS JACQUELINE MARJI,
DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PHILIP ROTHSCHILD OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Onondaga County
(John J. Brunetti, A.J.), rendered August 22, 2013. The judgment
convicted defendant, upon her plea of guilty, of criminal sale of a
controlled substance in the fifth degree, attempted criminal
possession of a weapon in the second degree, criminal sale of a
firearm in the third degree and attempted robbery in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    February 3, 2017                       Frances E. Cafarell
                                                   Clerk of the Court